Citation Nr: 1108208	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an ear disability, to include bilateral hearing loss, tinnitus, and otalgia.  

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2003, April 2008, and September 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were remanded in May 2008 and May 2010 for further development.  

The issue of entitlement to a total rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral ear disability, to include hearing loss, tinnitus, and otalgia was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  The Veteran's service-connected PTSD more nearly approximates a disability picture manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   



CONCLUSIONS OF LAW

1.  A bilateral ear disability, to include hearing loss, tinnitus, and otalgia was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to a disability evaluation of 70 percent (but no higher) for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated August 2002 (for the Veteran's ear disability claim) and June 2008 (for the Veteran's TDIU claim).   

Since the issue of entitlement to assignment of a higher initial rating for PTSD is a downstream issue from that of service connection (for which a VCAA letter was duly sent in August 2002), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the appellant was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The August 2002 notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO re-issued VCAA notice in March 2007.  The March 2007 notice fully complied with Dingess.  

Finally, the United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in December 2002, May 2004, June 2005, June 2007, July 2008, and May 2009; obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records reveal that a July 1969 explosion ruptured the Veteran's tympanic membranes.  He showed moderate hearing loss at that time.  Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 35, 30, 25, and 25 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured at 35, 30, 30, and 30 decibels respectively.  However, at the Veteran's May 1972 separation examination, his hearing was normal; and he stated that he was in good health. Thus, it would appear from the service treatment records that his hearing loss was acute and transitory.

There is no medical evidence of hearing loss within one year of the Veteran's discharge from service.  As such, service connection is not warranted on a presumptive basis.

The Veteran underwent a VA examination in December 1980 in conjunction with an unrelated claim for service connection.  Examination of the Veteran's ears yielded normal findings (though there is no indication that his hearing was tested); and there are no indications that the Veteran complained of hearing loss.

The Veteran's post service records include reports of several audiological examinations.  Pure thresholds levels at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured as follows:

 					Right Ear			Left Ear 
					.5k   1k   2k   3k   4k		.5k   1k   2k   3k   4k  
May 2002				 20   25   20   15   20		 20   15   15   15   25
December 2002			 X    15   20   20   20		  X   15   20   20   25
June 2005				 20   20   40   40   40		 30   25   30   35   45
July 2008				 20   20   25   20   35		 25   20   25   20   45
January 2009				 25   20   30   30   35		 20   20   25   20   25   
May 2009				 20   20   25   25   35		 20   20   25   20   30 

The December 2002 examiner noted that the Veteran complained of recurring otalgia; but he did not complain of hearing loss.  Otologic examination was unremarkable.  Both tympanic membranes and external auditory canals were normal in appearance.  There was some mild tenderness involving both temporomandibular joints; and there was evidence of malocclusion.  The audiogram revealed completely normal auditory thresholds.  Speech recognition scores using the Maryland CNC Test were at 100 percent for each ear.  The examiner suspected that the otalgia of which the Veteran complained was probably secondary to malocclusion.  

The June 2005 examination revealed bilateral high frequency sensorineural hearing loss.  The Veteran had word recognition scores of 96 percent in his right ear and 88 percent in his left ear.  The examiner noted the decline in audiometric thresholds since the December 2002 examination.  However, he opined that the hearing loss is not related to military service.  Instead, the examiner stated that it is most likely due to age related factors (presbycusis).  He also commented that the Veteran's hearing loss was not related to the perforation of the tympanic membrane.  He noted that neither tympanic membrane was perforated at the time of examination.  

The Veteran also continued to complain of bilateral otalgia, and provided a history of increasing bilateral tinnitus.  He indicated that the tinnitus is very loud and tends to keep him awake.  He stated that he has suffered from tinnitus for 15-20 years; but that it has progressed significantly in recent months.  The examiner noted that he had examined the Veteran's claims file in the past, and that it was negative for tinnitus.  As a result, the examiner could find no indication that tinnitus was incurred while on active duty and it was his opinion that the Veteran's tinnitus was not related to military service.   

At the July 2008 VA examination, the Veteran complained that his hearing loss had worsened, and that he continued to have bilateral tinnitus and otalgia.  Otologic examination showed both tympanic membranes and external auditory canals to be normal; and there was no evidence of residual scarring or injury noted.  The examiner diagnosed the Veteran with bilateral minimal high frequency sensorineural hearing loss and bilateral constant tinnitus.  The examiner once again reviewed the claims file and acknowledged that the Veteran incurred an injury to his ears during service.  However, the examiner noted that subsequent examinations appeared to provide clear and convincing evidence that the injury incurred was not permanent or chronic.  He found that it was less likely than not the Veteran's hearing loss and tinnitus were related to military service.  He once again noted that the Veteran's otologic examination was negative; and that while the Veteran's otalgia remains of uncertain etiology, it was less likely than not related to an in-service event.   

At a January 2009 examination, the Veteran reported tinnitus since approximately 1965 when he was in Vietnam.  Examination revealed that the Veteran only had hearing loss (as defined by 38 C.F.R. § 3.385) in his right ear.  The examiner opined that the Veteran's right ear hearing loss occurred subsequent to his separation from service.  He noted that it is commonly accepted that hearing loss will take place at the time of noise exposure or soon after, but not years later.  He noted that the Veteran was discharged from service 38 years ago.  

The May 2009 examiner noted that the Veteran's audiologic examination did not reveal hearing loss (as defined by 38 C.F.R. § 3.385) in either ear.  The examiner reviewed the claims file and noted that the Veteran's minimal degree of high sensorineural hearing loss is compatible with his current age; and that the most likely etiology of the hearing loss is presbycusis (age related hearing loss).  He found that it was less likely than not that the minimal hearing loss was due to service.    

The Board acknowledges the fact that acoustic trauma and hearing loss were noted during service in associated with the blast injury.  However, the medical evidence persuasively shows that the hearing loss noted in July 1969 was acute and transitory (as evidenced by the Veteran's normal separation examination and lack of evidence of hearing loss for many years after service).  The Veteran's first post service evidence of a hearing loss (as defined by 38 C.F.R. § 3.385) is dated June 2005 (33 years after service).  Likewise, the Board notes that the Veteran has undergone numerous VA examinations since service, and the examinations have been normal.  This supports a finding that any injury incurred during service was acute and transitory.  

With regard to tinnitus, the Board does not find his current assertions of tinnitus since service to be credible.  Such assertions are inconsistent with the fact that he never voiced any complaints of tinnitus during service although he was seen on numerous occasions in connection with the tympanic membrane trauma.  These are precisely the records where one would reasonably expect pertinent complaints to be recorded.  Moreover, he voiced no ear complaints whatsoever when he filed his 1980 claim for unrelated disorders and was duly examined.  At his 2005 examination, he reported that he had tinnitus for 15-20 years which would date the onset of tinnitus to the mid 1980's or later, a number of years after service.  It was not until the Veteran began seeking VA benefits that he started making claims of ongoing tinnitus since service. 

Review of the records shows that every competent medical opinion weighs against a causal nexus between the Veteran's in service injury and any current hearing loss disability, tinnitus, and otalgia.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an ear disability, to include bilateral hearing loss, tinnitus, and otalgia must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet.App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In February 2001, the Veteran underwent an outpatient psychological assessment.  He stated that he gets along well with his family, and that he easily made friends.  He reported frequent firefights and having been wounded in an explosion during service.  He teared up and wept briefly while discussing the experience.  He reported that in the past month, he had been bothered by repeated, disturbing memories; and that he has been super alert, watchful, and on guard.  In addition, the examiner noted that the Veteran was financially stressed.  

In March 2001, the Veteran was screened for PTSD and depression.  He was casually dressed and groomed.  He was pleasant, cooperative, and tearful.  Speech was normal and he was alert and oriented x 4.  Intelligence was average.  He denied hallucinations, delusions, and suicidal ideation.  He denied having violent or aggressive ideation.  Judgment and insight were good.  He was diagnosed with chronic PTSD and was given a Global Assessment of Functioning (GAF) score of 60.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.)  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

The Veteran also underwent several VA examinations over the course of this appeal.  The first VA examination occurred in December 2002.  The Veteran was pleasant; cooperative; goal-oriented; and oriented as to time, place, and person.  He was able to organize and express himself.  He spoke normally and his affect was relatively normal.  He suffered from moderate depression; but no psychosis, delusions, or hallucinations.  Intellect was average; memory was fair (with a few holes in it); judgment was good; and insight was little.  The examiner noted that at some points it sounded as if the Veteran was making things up; however, at other 
times he did sound sad and tearful (which seemed real; but it was not connected to the subject of which he was speaking).  The examiner diagnosed the Veteran with depression major and gave the Veteran a GAF score of 70.  

The Veteran underwent another VA psychiatric examination in May 2004.  The examiner (who was the same as the December 2002 examiner) reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran was married but separated; and that he had three children and six grandchildren.  He reported that he takes Xanax that is provided to him by a friend.  He stated that he is not working.  He complained that it is difficult for him to sleep; and that he tosses and turns until 3:00 to 4:00.  He handles stress by staying away from other people; except that occasionally he will go to church.  He denied ever hollering or getting physical; but he admitted to getting depressed and crying without relief.  He has had thoughts of suicide; but has never tried it.  He reported being bothered by nightmares approximately three times per week.  

Upon examination, the Veteran appeared to not have shaved in a good while; but he was reasonably well kept.  He was marginally cooperative.  His affect was blunted and his mood was depressed.  There was no psychosis.  He denied suicidal and homicidal ideation and hearing voices.  His memory was poor; he had little insight; and his judgment did not seem competent.  The examiner once again diagnosed the Veteran with depression, major, severe, chronic.  He assigned a GAF score of 40.  He did not believe that the Veteran had PTSD.  He had trouble determining how the Veteran gets by without working and only receiving food stamps and a check from the VA.  He did not believe the Veteran was capable of working.  

The Veteran underwent another VA psychiatric examination in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran separated from his ex-wife in the 1980s; but only became divorced in 2006.  He has six children from various mothers.  He lived with his son and daughter, which are 10 year old fraternal twins.  He indicated that his girlfriend helps with raising the kids and that they often stay at her house.  He stated that he has been unemployed since 1990; and that he has been going to PTSD groups for approximately two years.  He said that he is on medication but that it is not helpful.  He complained of frequent nightmares (approximately once per week); and that he thinks about Vietnam daily.  He complained that he is very moody and irritable.  He said that he has trouble getting along with people and that he has a great deal of anger.  He stated that he would get physically aggressive in the past but that he is better able to contain it now.  He reported that he cries all the time and that he avoids the news because it often triggers thoughts about Vietnam.  

The Veteran said that he has never been able to hold onto jobs for long.  The longest one lasted approximately four months.  He also stated that he has had multiple girlfriends but cannot keep those relationships going for very long either.  He was vague about the status of his current girlfriend.  He stated that he does not have any close friends (only acquaintances).  He reported that he is generally able to care for himself and complete normal activities of daily living without impairment.

The Veteran was very tearful throughout the examination.  He was verbal and his thought process was generally logical, coherent, and relevant.  His affect was very depressed; and he was somewhat agitated throughout the examination.  He was oriented to place, person, and situation; but was poorly oriented to time.  He seemed consumed by his anxiety and depression.  Reasoning and judgment were fair.  Verbal comprehension was below average.  He showed signs of fairly concrete thinking.  His capacity for simple arithmetic was poor; and his concentration was poor as he appeared overwhelmed by emotion.  He reported problems with anger irritability, and anxiety.  He presented as an extremely guarded individual with some paranoid tendencies.  The Veteran was administered the Minnesota Multiphasic Personality Inventory-II; but the results of the test were not considered valid in part due to some tendency towards exaggeration.  

The examiner noted that the Veteran was fairly socially isolated, though he has some acquaintances and a girlfriend.  The examiner noted that the Veteran showed signs of moderate to severe impact of mental health symptoms on occupational and social functioning.  Overall, the examiner stated that the Veteran reported symptoms consistent with mild to moderately severe PTSD.  He diagnosed the Veteran with alcohol abuse in full sustained remission (GAF = 75); major 
depressive disorder with psychotic features (GAF = 50); and chronic PTSD (GAF = 60).  The examiner deemed the Veteran competent to handle his own VA benefits; and found that the Veteran's PTSD diagnosis is mild to moderate in severity.  

In an August 2007 treatment report, the Veteran responded "yes" when asked "Do you have family, friends or an organized faith group to provide you strength, hope and comfort?"  

Finally, the Veteran underwent another VA psychiatric examination in May 2009.  The examiner (who was the same as the June 2007 examination) reviewed the claims file in conjunction with the examination.  The Veteran continued to live with his girlfriend and two of his children.  He continued to feel anxious and nervous around crowds.  In contrast to the last examination, the Veteran stated that he does not think about Vietnam much unless he watches a movie about war or is around news coverage of the war.  He reported that he becomes more alert when he hears jets or other loud noises.  He reported that he is stressed out about his children and that he is not getting along with his girlfriend.  They have lived together for two to three years and he argues with her a lot.  She has apparently been to a mental hospital due to her own mental problems, and has threatened the children.  He is considering kicking her out of the home.  The Veteran reported continued anger problems related both to PTSD and to antisocial personality traits.  

The Veteran reported that he has been a mechanic all his life; but that he is no longer physically capable of doing that type of work.  He also reported that he is irritable and has problems with authority.  He stated that he has people that he talks to "here and there"; but that he does not have anyone over to the house.  He mentioned a friend that he visits occasionally.  The friend pays the Veteran to do some work around the ranch.  

The Veteran reported that he is able to complete normal activities of daily living without significant impairment; and that he is fully independent.  He cares for himself and is able to drive, cook, clean, etc.  He spends most of his time in the house while his kids are at school.  

Upon examination, the Veteran was casually dressed and well-groomed.  He reported that he wears sunglasses all the time so that he can see other people without them being able to read his facial expressions.  He was verbal but minimally cooperative.  Rapport was difficult to establish as the Veteran's social skills are poor and intellect is below average.  His thought processes were logical, coherent, and relevant.  Affect was irritable though he did express a depressed affect when discussing certain issues.  He was well oriented to time, place, person, and situation.  Reasoning and judgment were fair.  He reported some minor forgetfulness with age; but no significant problems with concentration or memory.  He reported getting three to four hours of sleep per night.  

The Veteran reported that his son has been accused of theft and of rape.  This has been weighing on his mind and has added to his anxiety.  He stated that he has frequent nightmares; as well as panic attacks, anger, and irritability.  He reported depressed mood, no motivation, and an unwillingness to be bothered.  He said that he cries; that he is not interested in doing much; and that he feels guilty about Vietnam and the negative choices he has made in his life.  He reported that sometimes when he is falling asleep, he feels that he sometimes hears people talking.  He did not describe other hallucinations.  He showed signs of paranoia.  

The examiner noted that the Veteran's PTSD symptoms include nightmares, intrusions, avoidance of triggers that would remind him of Vietnam, avoidance of thinking about Vietnam, diminished interest in interpersonal detachment, limited affect, sleep disturbance, anger problems, hypervigilance and exaggerated startle.  The examiner reiterated the diagnoses of alcohol abuse in reported remission; major depressive disorder with psychotic features (severe, and aggravated by family problems); and PTSD, chronic, stable.  He gave the Veteran an overall GAF of 50.  He stated that the Veteran's PTSD appears to be fairly stable since the last examination.  The Veteran reported a benefit from group therapy; but not from the medications.  The examiner stated that the Veteran's PTSD alone would not prevent him from working as a mechanic or in the numerous odd jobs he has held over the years.  He deemed the PTSD and depression to have moderate negative impact on work functioning through lack of motivation, increased irritability, and some distraction.  

Analysis

The Board notes that in order to warrant the next higher rating of 50 percent, the Veteran's disability must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The Board notes that the Veteran's GAF scores have been extremely varied.  He was given GAF scores of 60 and 70 in February 2001 and December 2002 respectively.  In May 2004, he was given a GAF score of 40.  In June 2007, the Veteran's GAF score related to PTSD was 60.  Finally, the May 2009 examiner gave an overall GAF score of 50.  However, the Board does not believe that the GAF score is determinative by itself.  Consideration must also be given to reports symptoms and resulting social and occupational impairment. 

The evidence does show a degree of social impairment manifested by difficulty with personal relationships and irritability with others.  There is also a degree of occupational impairment, also due to irritability as well as continued depression and lack of motivation.   

Looking to the reported PTSD symptomatology, there is no persuasive evidence of obsessional rituals, illogical, obscure or irrelevant speech, impaired inpulse control or spatial disorientation.  However, the record does include one report of suicidal ideation, and several examination reports refer to prolonged depression with episodes of continued crying.  The Veteran's overall psychiatric arguably would make it difficult for him to adapt to stressful situations.  In sum, the PTSD symptoms appear to cross over between the regulatory criteria for 50 percent and for 70 percent to some degree.  The Veteran's PTSD picture does not neatly fall within one rating criteria.  Although the evidence does not compel a finding that the criteria for a 70 percent rating have been met, after considering the doctrine of reasonable doubt, the Board is able to find that the PTSD disability picture does more nearly approximate the criteria for a 70 percent rating.  Accordingly, under 38 C.F.R. § 4.7, a 70 percent rating is warranted.  

However, the Board further finds that the preponderance of the evidence is clearly against entitlement to a 100 percent schedular rating.  The symptoms listed as examples for a 100 percent rating are suggestive of some degree of loss of reality, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation, memory loss for names of closest relative, own occupation, or own name.  None of these have been demonstrated.  There is also no persuasive evidence of any danger in the Veteran hurting himself or others, nor is he shown to be unable to perform the activities of daily living.   

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's PTSD symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to service connection for a bilateral ear disability is not warranted.  To this extent, the appeal is denied.  

Entitlement to a 70 percent rating (but no higher) is warranted for PTSD.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits. 


REMAND

With regard to the issue of entitlement to a total rating based on individual unemployability, the Board believes further development is necessary in view of the grant of an increased rating for the service-connected PTSD.  A medical opinion as to the impact of the totality of the service-connected disabilities should be obtained to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for appropriate VA examination(s) to evaluate the collective impact of all of the Veteran's service-connected disabilities on his ability to obtain and retain gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner(s) should include a discussion of whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's various service-connected disabilities, when considered collectively,  render him unable to obtain and retain gainful employment. 

2.  Thereafter, the RO should review the expanded record and adjudicate determine if TDIU is warranted.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


